Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         15-AUG-2018
                                                         08:44 AM

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 THADDAEUSS THOMPSON, Petitioner,

                                 vs.

               ACO SARKISSIAN ET AL., Respondents.


                        ORIGINAL PROCEEDING
                     (CIVIL NO. 18-1-0592-04)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Thaddaeuss Thompson’s

petition for writ of mandamus, filed on July 17, 2018, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

he has been deprived of adequate writing materials or supplies

such that his right of access to the courts has been infringed or

that he lacks alternative means to seek relief.      Petitioner,

therefore, is not entitled to the requested writ of mandamus.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable
right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action);

Barnett v. Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359, 1361

(1996) (mandamus relief is available to compel an official to

perform a duty allegedly owed to an individual only if the

individual’s claim is clear and certain, the official’s duty is

ministerial and so plainly prescribed as to be free from doubt,

and no other remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for writ of mandamus without

payment of the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for writ

of mandamus is denied.

          DATED: Honolulu, Hawai#i, August 15, 2018.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2